Opinion by
Hurt, J.
§ 773. Return of service of citation held sufficient. There was judgment by default. The return of the sheriff' upon the citation was as follows: “ Came to hand on the 4th day of August, 1877, and executed on the same day by delivering to the within named, O. W. Kleaden, a true copy of this writ.” It was objected to this return that it did not show that service was made upon “the defendant in person.” Held, the process commanded service to be made upon O. W. Kleaden; the sheriff, in his return, says-that he delivered a true copy of the writ to the C. W. Kleaden named therein. The objection to the return is. not well taken.
Affirmed.